EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on December 26, 2021, with respect to the drawings objection have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 2-4 of the remarks, filed on December 26, 2021, with respect to the claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 6-7 and 14-18 has been withdrawn. 
Applicant’s arguments, see page 4 of the remarks, filed on December 26, 2021, with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The drawings were received on December 26, 2021.  These drawings are accepted by the examiner.
Claims 1-20 are allowed.
The information disclosure statement filed on December 28, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The cited foreign patent document WO 2018/0168500 includes the English translation on the abstract only. However, the filed IDS included rejections to claims in 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley D. Lytle on January 13, 2022.

The application has been amended as follows: 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant’s representative Mr. Lytle agreed to remove the empty block element shown in the replacement sheet of Figure 2A as argued in the remarks filed on December 28, 2021.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is an examiner’s statement of reasons for allowance: OBIYA et al. (US 2018/0226928 A1) relates to a communication device (200) in Figure 1 comprising an antenna (2); a front end circuit (1); an RFIC (3); a BBIC (4); and a display portion (5). The front end circuit including switches; transmitter filter(s); and receiver filter(s) implemented in a power amplifier (PA) module. However, the prior art fails to show or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Young T. Tse/Primary Examiner, Art Unit 2632